EXAMINER’S COMMENT
Applicants’ response filed on January 18, 2022 has been entered. 
The Terminal Disclaimer filed on January 18, 2022 is acknowledged. The Terminal Disclaimer was approved on January 18, 2022. 
The previous rejections under Double Patenting have been withdrawn in light of the Terminal Disclaimer and the accompanying arguments.  

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to methods for introgression of iron deficiency tolerance, or methods for producing a soybean plant or soybean germplasm having iron deficiency tolerance, which comprise crossing a first soybean plant or soybean germplasm from an elite line with a second soybean plant or soybean germplasm to form a soybean plant or soybean germplasm population, isolating nucleic acids from the soybean plants or soybean germplasm, detecting in the nucleic acids a maker locus associated with iron deficiency tolerance, wherein the marker locus is selected from the group consisting of S29731, Gm05:9031274, Gm05:9032977, Gm05:9009488, Gm05:8897027, Gm05:8826919, Gm05:8912496, Gm05:8915863, Gm05:9011110, Gm05:9081402, Gm05:8912289, Gm05:8994830, Gm05:8912456, Gm05:8826615, Gm05:8810680, Gm05:9098413, Gm05:8915641, Gm05:8912447, Gm05:8915642, Gm05:8915936, Gm05:8994518, Gm05:8911000, Gm05:8827043, Gm05:8808821, Gm05:8928168, Gm05:8913147, Gm05:9022152, Gm05:8822453, Gm05:8825498, Gm05:8814460, Gm05:8827199, Gm05:8827200, Gm05:8912397, Gm05:8809849, Gm05:8819720, Gm05:8826854, Gm05:8912668, Gm05:8818385, Gm05:8826076, Gm05:8913545, and 

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 1-3, 5-11, and 13-17 are allowed. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRATISLAV STANKOVIC, PhD, JD
Acting Supervisory Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663